DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 25 March 2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of 25 January 2022 have been withdrawn. 
Specifically, the examiner agrees that Ku does not disclose distal end of the thermocouple within the electrode pocket in the electrode cap being non-zero angle with respect to the longitudinal axis of the catheter tip assembly, which results in benefits of reducing stress of the thermocouple (instant application [0077]). 

Reasons for Allowance
Claims 21-28, 30-31, 34-38, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Ku (US2014/0276748) teaches a catheter tip assembly, comprising: 
a proximal stem that comprises a lumen (shaft with a lumen 125 Figs. 5B and 5C);
an electrode wall that comprises a center cavity (electrode support structure 122 comprises a tubular member having a central lumen Figs. 5B and 5C [0098]), the electrode wall coupled to the distal end of the proximal stem, and wherein the electrode wall is configured to distribute energy to a tissue (distal electrode support section 122 coupled to the distal portion of the shaft 125 Figures 5B and C [0098]);
an electrode cap coupled to a distal end of the electrode wall, the electrode cap defining an electrode pocket in a distal face of the electrode cap (a cover 129 Figures 5B and 5C encasing the electrode and the thermocouple wires); and 
an elongate thermocouple extending through the lumen of the proximal stem and the center cavity and into the electrode pocket defined by the electrode cap (Figures 5B and C)
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “thermocouple disposed in the electrode pocket, at a non-zero angle with respect to the longitudinal axis of the catheter tip assembly” in combination with the rest of the limitations of independent claim(s) 21, 31, and 36.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to modify thermocouple’s distal end to be at non-zero angles in order to produce the claimed invention.  Furthermore, such a configuration allows reduced amount of stress placed on the thermal sensor at the interface between the center cavity and the electrode cap ([0077]) advantages claimed by present invention.
Therefore, claim(s) 21, 31, and 36 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICIA J PARK/Primary Examiner, Art Unit 3793